Exhibit 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Bahamas Concierge, Inc. (the “Company”) on Form10-Q for the period ending August 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Sondra Trust, Chief Executive Officer, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: (1) The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Sondra Trust By: Sondra Trust Its: President, Chief Executive Officer, Director Dated: October 25, 2013 /s/ Nina Goldstein By: Nina Goldstein Its: Chief Financial Officer Dated: October 25, 2013 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
